Title: Thomas Brand Hollis to Abigail Adams, 7 April 1788
From: Hollis, Thomas Brand
To: Adams, Abigail


        
          Chesterfeild Street 7 April 1788.
          Dear Madam
        
        It is an ill wind blows no body any good owing to that I received your favor with the greatest sense of gratitude & love for the distinguishd regard you have always showed me which is returned & cherished with increasing interest I was sensible how much you avoided an explanation as to your departure & I was equally unwilling to enquire. I shall always rejoice to hear from you & esteem it among my choicest entertainments & if in any way I can be of service to you in this country command & you will give me pleasure
        I wish the seeds had been thought of in time the Poppies much succeed admirably with you & indeed all others only that they are no trouble. you shall be supplied with them & others
        I have sent the conquest of Canaan & Cyrus, which I had by me having no time to lose; to take their chance if they meet you they will amuse.
        prosperous gales attend you home and may you be happy in the bosom of your family and live to see them follow the distinguished example you have marked out for them is the affectionate wish of / Dear Madam / him who with the greatest regard & esteem / your obliged & sincere friend
        T. Brand Hollis
      